Citation Nr: 1500034	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  07-36 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the Board of Veterans' Appeals (Board) has jurisdiction over the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to a TDIU from June 16, 2011, forward.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1968 to April 197, and from June 1971 to January 1993.

The issue remaining on appeal before the Board is jurisdictional in nature, i.e., whether the Board has jurisdiction over the issue of a TDIU.  This issue is derived from the issue of increased rating for the back issue that was appealed and adjudicated on the merits in the April 2013 Board decision.  

By way of history, in October 2006, the Veteran filed a claim for an increased rating for the service-connected low back disability (for chronic low back pain with disc bulge at L4-5, L5-SI, and disc extrusion at L3-4, with nerve root compression).  An April 2013 Board decision adjudicated the appealed issue of increased rating for the service-connected back disability, denying an increased disability rating in excess of 20 percent from March 1, 2007 to September 6, 2011, and in excess of 40 percent from September 6, 2011.  As part of the rating analysis for the back disability, the April 2013 Board decision found that the symptomatology and impairment caused by the low back disability was contemplated by the schedular rating criteria, and referral for extraschedular consideration under 38 C.F.R. § 3.321(b) (2014) was not required. 

The April 2013 Board decision did not address the issue of entitlement to a TDIU because the Board found that this issue was not on appeal before the Board, specifically finding that the Veteran had not expressed disagreement with the August 2009 and February 2010 rating decision denials of a TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the April 2013 Board decision finding that a TDIU was not before the Board.  

In a July 2014 Joint Motion for Remand (JMR), the parties moved the Court for a remand of this one aspect of the Board's decision to determine whether the Board, in fact, had jurisdiction over the issue of a TDIU.  The Court subsequently issued an Order remanding the TDIU question consistent with the terms of the JMR, which pertained only to the issue of TDIU.

While the Court Order referenced the previous Board decision issue of increased disability rating, it did so only in the context of explaining the issue that the Board addressed and from which the TDIU arose, specifically referencing Rice v. Shinseki, 22 Vet. App. 447 (2009) for the proposition that a TDIU that arises during an increased rating appeal becomes part of the increased rating issue.  As explained in the "basis for remand" section of the JMR, the parties agreed that the Board's sole error in the April 2013 decision was failing to provide an adequate statement of reasons or bases as to why it did not have jurisdiction over the issue of a TDIU.  The briefs, JMR, and Court order do not reflect any allegations of Board error in its schedular rating analysis of the increased rating for back issue or in the analysis to deny extraschedular (38 C.F.R. § 3.321(b)) referral.  The only error raised before the Court and addressed by the parties was the question of whether a TDIU issue was before the Board.  The JMR stated that the "parties agree that the Board erred by not considering the issue of entitlement to a total disability rating based on individual unemployability (TDIU) as part of the increased rating claim." 

The remand basis section of the JMR makes no mention of any error on the part of the Board concerning its decision or analysis as to the Veteran's spinal disability ratings appeal, including the schedular rating analysis and the decision that the criteria for extraschedular referral under 38 C.F.R. § 3.321(b) had not been met; therefore, the low back disability rating issue, including the question of extraschedular referral under 38 C.F.R. § 3.321(b), is not, in fact, the subject of the JMR, and was not remanded by the Court Order.  While the remand order had to state the TDIU issue with reference to the issue of increased disability rating for a low back disability (which was the only "issue" stated in the April 2013 Board decision), the JMR and Court order do so only to identify a procedural basis for the Remand and Court Order so the Board can address the narrow, remaining question posed on Remand regarding whether a TDIU issue is before the Board, having arisen from the increased rating for back issue previously on appeal.

The actual question now before the Board and remanded by the JMR and Court order is whether the Board had jurisdiction over the appeal of a TDIU, and if the TDIU was part of the low back disability rating issue addressed in the April 2013 Board decision; therefore, the Board's April 2013 rating of the low back disability under the schedular rating criteria and finding that extraschedular referral under 38 C.F.R. § 3.321(b) was not warranted, which was addressed in the April 2013 Board decision, is not in dispute.  The Board's April 2013 rating of the low back disability under the schedular rating criteria and finding that extraschedular referral under 38 C.F.R. § 3.321(b) is not the subject of any discussion of error, has not been raised by the appellant before the Court, and is not now at issue.  For this reason, the Board has recharacterized the TDIU questions on appeal as listed on the title page.  This characterization of the issue as limited to TDIU jurisdiction is fully consistent with, and addresses all the questions and concerns posed by, the JMR and Court Order, while avoiding the confusion that would be compounded by stating that the issue on Remand from the Court is increased rating of the low back disability, rather than the actual question at issue, which is whether the Board has jurisdiction over the issue of a TDIU.

The Board is bound by the agreement contained in the JMR, as adopted by the Court, and has endeavored to provide adjudication consistent with such agreement, consistent also with other statutes, regulations, and Court precedential decisions.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  The duty to ensure compliance with the Court's Order extends to the terms of the agreement struck between the parties forming the JMR, and the Board is required to address the clear and specific instructions of a Court order.  Forcier v. Nicholson, 19 Vet. App. 414, 425-26 (2006).  In full compliance with the substance of what the JMR and Court Order identify as the TDIU question to be addressed, the instant Board decision will address the JMR and Court Order's question of whether the Board has jurisdiction over the issue of entitlement to a TDIU, as contemplated by the "basis for remand" in the July 2014 JMR.

The issue of entitlement to a TDIU from June 16, 2011, forward, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A February 2010 rating decision denied entitlement to a TDIU.

2.  The Veteran did not file a timely notice of disagreement following the February 2010 rating decision regarding the denial of a TDIU, and no new and material evidence was received by VA within one year of the mailing of the notice of the February 2010 rating decision.

3.  Evidence of unemployability was submitted on June 16, 2011, which constitutes a new, informal claim of entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  The February 2010 rating decision, denying entitlement to a TDIU, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.302, 20.1103 (2014).

2.  The February 2010 rating decision as to the issue of a TDIU having become final, the Board did not have jurisdiction over the issue of entitlement to a TDIU until June 16, 2011, when an informal claim of entitlement to a TDIU was received.  38 U.S.C.A. §§ 5103, 5103A, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.156, 3.159 (2014); Rice v. Shinseki, 22 Vet. App. 447 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (West 2002 & Supp. 2014).  

The Board's April 2013 decision found that any duties imposed on VA, including the duties to assist and to provide notification, had been met.  This finding was not disputed in the July 2014 JMR.  The parties did agree that the Veteran was free to submit additional evidence and argument in support of the remaining issue of TDIU on appeal.

In September 2014, VA sent the Veteran notice that the case had been remanded from the Court, and that he had 90 days in which to submit additional evidence and/or argument.  VA subsequently received additional evidence from the Veteran's representative in November 2014.  There remains no question as to the substantial completeness of the question on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  Moreover, the Board is remanding the issue of TDIU (for the period from June 16, 2011 forward) for additional development and adjudication.

The Board's Jurisdiction Over the Issue of a TDIU

In October 2006, the Veteran filed a claim for an increased rating for the service-connected low back disability.  The Veteran subsequently perfected an appeal as to the increased rating in a November 2007 substantive appeal, via VA Form 9.  Pursuant to the Board's June 2011 Remand, the Veteran was afforded a VA spine examination in September 2011.  As a result of the findings in the September 2011 VA examination, the RO increased the disability rating to 40 percent effective September 6, 2011, the date of the VA examination, creating a "staged" rating of 20 percent prior to September 6, 2011 and 40 percent from September 6, 2011.  

During the pendency of the appeal for an increased rating for a low back disability, in January 2009, the Veteran submitted a claim for a TDIU.  In April 2009, the Veteran was sent VCAA notice for individual unemployability.  The Veteran sent a response to the VCAA notice with additional evidence later that month.

In an August 2009 rating decision, the RO denied entitlement to a TDIU.  Within one year of the August 2009 rating decision, the Veteran underwent a VA examination in December 2009, and additional treatment records were associated with the record; therefore, the August 2009 rating decision did not become final, and readjudication of the issue of TDIU was required.  See 38 C.F.R. § 3.156(b).  

In a February 2010 rating decision, in pertinent part, the RO readjudicated the issue of a TDIU with consideration of the additional evidence (per 38 C.F.R. § 3.156(b)), and again denied a TDIU.  A letter dated February 4, 2010 informed the Veteran of appellate rights, specifically advising that he had one year from the date of the letter to appeal the rating decision.  The letter informed the Veteran that, "if you do not agree with our decision, you should write and tell us why.  You have one year from the date of this letter to appeal the decision.  The enclosed VA Form 4107, 'Your Rights to Appeal Our Decision,' explains your right to appeal."

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; see also Cook v. Principi, 318 F.3d 1334 (2002) ("If a veteran fails to appeal from an RO decision concerning a claim, the decision becomes 'final,' and 'the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with this title.'" (quoting 38 U.S.C.A. § 7105(c))).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement (NOD) in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  The NOD is to be filed within one year from the date of mailing of notice of the result of initial review or determination.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302; see also Sims v. Shinseki, 578 F.3d 1332 (2009).  For these reasons, the Veteran was required to file an NOD to the RO's denial of a TDIU within one year of the February 4, 2010 letter informing him of the RO's February 2010 decision and of appellate rights.  No such NOD regarding the denial of a TDIU was received by VA within the one year appeal period.

Additionally, no new and material evidence was received by VA within one year of the mailing of the February 4, 2010 notice of the February 2010 rating decision denying a TDIU.  See 38 C.F.R. § 3.156(b) (finality may also be prevented from attaching to a rating decision when new and material evidence is submitted within one year of the mailing of notice of the rating decision).  Specifically, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Id.  The Veteran did not file a timely NOD or submit any new and material evidence with respect to the claim for a TDIU within the applicable one year period.  See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the February 2010 rating decision denying entitlement to a TDIU became final.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.1103 (2014).  

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105 (2014).  The Board finds that the Veteran has not alleged CUE in this case regarding the February 2010 rating decision denying entitlement of a TDIU; indeed, he has not made any allegation of impropriety, misapplication of law or regulations, or factual inaccuracy as to the February 2010 rating decision.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, as distinguished from the facts in Rice, the Veteran specifically raised, and the RO adjudicated, the issue of entitlement to a TDIU, and that decision has become final.  

This case is further distinguishable from Rice because Rice involved entitlement to an earlier effective date for a TDIU following the grant of TDIU, whereas this Veteran's case involves a prior final decision denial of TDIU (in February 2010).  The Court in Rice held that the claim for a TDIU was not inseparable from the claim for a higher rating when new evidence was submitted within one year of the RO's decision assigning a rating for the underlying disability, a question not at issue in this decision because of the finality of the February 2010 TDIU rating decision, and no additional evidence within one year of that decision (issued on February 4, 2010).  In this Veteran's case, in contrast to Rice, the issue was entitlement to a TDIU, which was denied, rather than entitlement to an earlier effective date for TDIU following the grant of a TDIU.  This case is distinguishable from Rice because in this Veteran's case the RO has separately developed, adjudicated, and denied the Veteran's TDIU claim, and has done so in a rating decision that has become final.  Accordingly, the issue of entitlement to a TDIU prior to February 4, 2010 is not presently before the Board as an issue inseparable from the Veteran's increased rating claim decided in the April 2013 Board decision.  The February 2010 rating decision denying entitlement to a TDIU became final, and the Veteran has not alleged CUE in that decision.

The holding in Rice does not extend to override finality of the February 2010 final denial of TDIU, both for the reasons stated distinguishing this case from Rice, and because since the Court issue the Rice decision in 2009 the Court has not issued a precedential decision extending the generalized principle of attachment of a TDIU to a rating appeal in Rice to override legal finality of an adjudication specifically denying a TDIU that was raised and adjudicated during a still open rating period.  In the absence of such precedent, the compelling policy and legal significance of finality of a prior final decision must be respected in VA adjudications.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.105, 20.1103 (2014); 
38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400(o) (2014) (implicitly recognizing that there must be a claim for increase, formal or informal, to be compared with the factual date of worsening, to determine an effective date).

Pursuant to Rice, the Board has considered whether a new claim for a TDIU, either formal or informal, has been raised subsequent to the February 2010 final rating decision denial of a TDIU (issued on February 4, 2010).  As a TDIU is a form of increased rating, even though there is a prior final decision, a new claim for TDIU may be raised at any time by the Veteran or by other evidence of record suggesting unemployability due to service-connected disabilities.  Reopening of a claim for increased rating based on new and material evidence (38 C.F.R. § 3.156) is not required; only some intent by the Veteran to newly claim TDIU (which he can raise at any time) is required to raise TDIU, or, alternatively, some subsequent evidence suggests unemployability will raise a new claim for TDIU.  Just as there is a requirement that there be a new claim for increase, or that additional evidence suggest worsening of a disability, in order to raise a new claim for increased rating for a particular disability, for a previously denied TDIU, there must be some additional claim (intent) for TDIU or evidence suggestive of unemployability due to service-connected disabilities in order to raise a new claim for TDIU.  See Hurd v. West, 13 Vet. App. 449 (2000) (recognizing that a TDIU claim was a form of increased rating claim by applying increased rating effective date regulatory provisions to a TDIU claim); Norris v. West, 12 Vet. App. 413 (1999) (recognizing that a claim for a TDIU is in essence a claim for an increased rating); Parker v. Brown, 7 Vet. App. 116, 118 (1994) (stating that a TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule).  

Nevertheless, because there has been a prior final rating decision denial of a TDIU in this case, a new claim for a TDIU (a form of increased rating) is required to obtain readjudication of the issue of a TDIU, just as a new claim for an increased rating is required in cases where there has been a prior final rating decision assigning a percentage rating.  Any informal claim, including statements of the Veteran liberally construed, following the final February 2010 final rating decision may serve as a new claim for TDIU (increase), and may reattach during the still pending back rating issue that was on appeal prior to the final Board decision in April 2013.  Once a veteran submits evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim for a TDIU is raised.  Roberson, 251 F.3d at 1378; 38 C.F.R. § 3.155 (2014).  

Further, notwithstanding the general pronouncement in Rice that a TDIU is not a freestanding claim, a veteran in fact can raise a freestanding TDIU claim by claiming TDIU, formally or informally, when no rating issue is claimed or on appeal.  A claim for TDIU is not necessarily a claim for increased rating, but could simply be a claim for TDIU based on total occupational impairment due to the service-connected disabilities as currently rated, the percentage ratings of which the Veteran is in full agreement.  Following a prior final denial of TDIU, VA will look to both the evidence suggestive of unemployability, as well as the Veteran's statements, for intent to refile a TDIU claim.

In this case, the evidence of record submitted on June 16, 2011 has reasonably raised a new, informal claim for TDIU.  Pursuant to the June 2011 Board Remand, Social Security Administration (SSA) records were associated with the claims file on June 16, 2011.  SSA disability records reflect that the Veteran was granted SSA disability benefits due to a non-service-connected psychiatric disability.  Nevertheless, liberally construing these SSA records as suggestive of unemployability, the Board finds that this additional evidence of unemployability is sufficient to raise a new claim for TDIU.  This new evidence of unemployability was received during on June 16, 2011, during the still open rating period following the prior final TDIU denial decision on February 4, 2010 (the date of the final rating decision denying entitlement to a TDIU) and prior to the final April 2013 Board decision adjudication of increased rating for back issue; therefore, a new, informal claim for a TDIU was raised for the period from June 16, 2011, forward, the holding in Rice is applicable, and the claim for a TDIU arose from the claim for increased rating for a back disability.  For these reasons, the statutes, regulations, and Court precedential decisions regarding finality of prior decisions provide that the Board does not have jurisdiction over the issue of entitlement to a TDIU until June 16, 2011, when a new TDIU claim was received following the prior final adjudication of TDIU.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103.


ORDER

An issue of TDIU was not before the Board prior to June 16, 2011; the Board had jurisdiction over the issue of TDIU for the period from June 16, 2011, forward.


REMAND

TDIU from June 16, 2011

As discussed in detail above, from June 16, 2011, forward, the issue of a TDIU is in appellate status, and the Board has jurisdiction over the claim.  While the Veteran has been provided multiple VA examinations of the service-connected disabilities, it is unclear whether the service-connected disabilities, alone, render the Veteran unable to obtain or maintain substantially gainful employment.  In this regard, the Veteran is in receipt of SSA disability benefits.  A review of the Veteran's SSA records reveal that he was awarded SSA disability benefits due to severe, major depression, a disability for which the Veteran is not service connected.

For these reasons, the Board finds that a remand for a VA examination is necessary to assist in determining whether the service-connected disabilities alone render the Veteran unable to obtain or maintain substantially gainful employment from June 16, 2011, forward.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Accordingly, the issue of a TDIU from June 16, 2011, forward is REMANDED for the following actions:

1. Forward the Veteran's claims file to a vocational or similar specialist for an opinion regarding the Veteran's employability.  Another in-person examination of the Veteran is not required unless such an examination is deemed necessary by the reviewing VA examiner.

The VA examiner should provide an opinion as to the effect of the Veteran's service-connected radiculopathy of the left leg, low back disability, left knee osteoarthritis, right knee osteoarthritis, and allergic rhinitis with sinusitis, both individually and considered together, on the ability to secure (obtain) and follow (maintain) substantially gainful employment.  The VA examiner should also review the relevant evidence in the claims folder, to include any prior VA medical examinations and SSA disability records, in the course of rendering any opinion.  Thereafter, the VA examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to secure (obtain) substantially gainful employment?

b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to follow (maintain) substantially gainful employment?

In rendering these opinions, the VA examiner should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  The Veteran is currently service connected for radiculopathy of the left leg, low back disability, left knee osteoarthritis, right knee osteoarthritis, and allergic rhinitis with sinusitis.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and compliance with the requested actions has been ensured, adjudicate the claim for entitlement to a TDIU from June 16, 2011, forward, in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


